DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.






Claim(s) 1-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li (US 11320700 B2).
              Regarding Claims 1, 9, 17, Li teaches a driving backplane, comprising: a base substrate (Paragraph 0045);
 a plurality of pixel driving circuits located on the base substrate (Figs. 11-14; Paragraph 0036, 0045, 0132-0141);
an electrode located on a side of each of the pixel driving circuits facing away from the base substrate and coupled with the pixel driving circuits (Figs. 11-14; Paragraph 0036, 0045, 0132-0141), 
wherein the electrode is located in a micro light emitting diode (Paragraph 0039) bonding region (Paragraph 0133-0140); and a potential wire located between the electrode and the base substrate and coupled with the pixel driving circuits; wherein every at least two pixel driving circuits are coupled with a same signal line through a multiplexing controller (Paragraph 0046-0054, 0127), 
an orthographic projection (Paragraph 0053, 0061, 0102) of the multiplexing controller on the base substrate completely falls into a range of a corresponding micro light emitting diode bonding region, and an orthographic projection of a control wire coupled with the multiplexing controller on the base substrate completely falls into a range of an orthographic projection of the potential wire on the base substrate (Figs. 11-14; Paragraph 0046, 0053-0065, 0127,0132-0141).

              Regarding Claims 2, 10, Li teaches the driving backplane, wherein every three pixel driving circuits are coupled with a same data signal line through the multiplexing controller, and the potential wire extends in a direction perpendicular to the data signal line. (Paragraph 0036-0056, 0104-0113, 0127-0133).

              Regarding Claims 3, 11, Li teaches the driving backplane, wherein the multiplexing controller comprises three switching transistors, first electrodes of the switching transistors are coupled with the data signal line, second electrodes of the switching transistors are respectively coupled with data signal input ends of corresponding pixel driving circuits, and gates of the switching transistors are respectively coupled with different control wires. (Paragraph 0036-0056, 0127-0133).

              Regarding Claims 4, 12, Li teaches the driving backplane, wherein the three pixel driving circuits coupled with the same multiplexing controller respectively correspond to three micro light emitting diode bonding regions of different colors in a pixel region. (Paragraph 0035-0056, 0127-0133).

              Regarding Claims 5, 13, Li teaches the driving backplane, wherein every two pixel driving circuits are coupled with a same gate signal line through the multiplexing controller, and the potential wire extends in a direction perpendicular to the gate signal line. (Paragraph 0046-0056, 0104-0105, 0127-0133).

              Regarding Claims 6, 14, Li teaches the driving backplane, wherein the multiplexing controller comprises two switching transistors, first electrodes of the switching transistors are coupled with the gate signal line, second electrodes of the switching transistors are respectively coupled with gate signal input ends of corresponding pixel driving circuits, and gates of the switching transistors are respectively coupled with different control wires. (Paragraph 0036-0056, 0127-0133).

              Regarding Claims 7, 8, 15, 16, Li teaches the driving backplane, wherein the two pixel driving circuits coupled with the same multiplexing controller respectively correspond to micro light emitting diode bonding regions of a same color in two pixel regions; the driving backplane, wherein the potential wire comprises at least one of a low potential wire or a high potential wire. (Paragraph 0036-0054, 0127-0133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/VIJAY SHANKAR/Primary Examiner, Art Unit 2622